Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon a question under the Constitution of the United States, viz.: Whether defendant, who was sentenced as a second felony offender upon his own admission, in the presence of counsel, that he was the person specified in a supplemental information then read to him, was deprived of his rights under the due process clause of the Fourteenth Amendment of the Constitution of the United States. The Court of Appeals held that the rights of defendant were not violated. [See 12 N Y 2d 1004.]